DETAILED ACTION
This action is responsive to the communication filed on 11/18/22.
No claims have been amended.
No claims have been added and/or canceled.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/18/22 have been fully considered but they are not persuasive. In response to applicants’ argument that Leddy does not disclose the elements of the claimed invention arranged or combined in the same way as in the claimed invention the examiner respectfully disagrees.
In response to applicants argument that the examiner does not identify determining a personal message feature, training a machine learning model to classify a message intent by analyzing the personal message feature or determining an indication of fraud by analyzing a second message using the machine learning model trained using personal message features, as the office action merely pointed to Leddy’s statement of parsing incoming messages and extracting components/features/elements from the message. However, as disclosed in the aforementioned office action, Leddy teaches “parsing of incoming message and extracting components/features/elements from the message. Leddy further discloses the obtained messages/communications can be used as training/test data. It is the examiners content that Leddy’s parsing of incoming message includes determination of the components/features/elements in order to then extract them from the message. Further, Leddy explicitly teaches a process for classification of communications...performed by platform 1600 (see para[1780]). Leddy further teaches training and evaluation of filters to determine and classify scam; training model configured to perform training in response to messages (para[0116])…where the training module is configured to use machine learning techniques to perform training (para[0136]).
Applicants further submit examiner performed double mapping of elements by mapping paragraph 62 to the claimed “receiving…a first electronic message” and “receiving…a second electronic message”. However, paragraph 62 of Leddy discloses that messages are obtained (where “messages” is plural thus means more than one and can include a first and second message). Further, Leddy teaches the obtained message can be used for training and further discloses parsing of incoming messages (where it is obvious that the incoming message are the messages that are obtained by the system). Further, Leddy disclose obtaining a first message, evaluating the obtained first message, and determining the first message has training potential; obtaining a second message, evaluating the obtained second message using the filter set (see Abstract)
Applicants further submit the office action later engaged in further improper double-mapping in citing the “parsing” in para 62 as teaching both “determining a personal message feature” and “determining an indication of fraud” where these steps are distinct and thus Leddy’s parsing cannot teach both steps. However, Leddy teaches evaluating (i.e. parsing) obtained messages for training potential and parsing obtained messages to detect fraud/attacks which is done by the same system, as Leddy teaches the filter engine can be run in a production mode (e.g. for analyzing messages in a commercial context) or in a test mode (e.g. for performing training) and further discloses that message processed through the production mode can also be used to perform training/updating thus performing both steps as claimed. Thus, Leddy teaches the claimed features as disclosed in the previous office action and as further described herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leddy et al (US Pub. No. 20210250320 herein after “Leddy”).

As per claim 1, and similarly claims 8 and 16, Leddy discloses a computing system for detecting and mitigating message-based attacks includes: 
a transceiver; one or more processors; and one or more memories storing instructions that, when executed by the one or more processors (Leddy, para[0054] a processor…configured to execute instructions stored on and/or provided by a memory), cause the computing system to:
receive, via a computer network, a first electronic message (Leddy, para[0062] messages are obtained);
determine a personal message feature corresponding to the first electronic message (Leddy, para[0062] parsing incoming message and extracting components/features/elements from the message);
train a machine learning model to classify a message intent by analyzing the first electronic message and the personal message feature (Leddy, para[0064, 0121,0136] messages…can also be used to perform training/updating; training module is configured to use machine learning techniques to perform training…obtained messages/communications can be used as training/test data upon which authored rules are trained and refined);
receive, via a computer network, a second electronic message (Leddy, para[0062] messages are obtained); and
determine an indication of fraud by analyzing the second electronic message using the machine learning model trained using personal message features to determine an intent of the second electronic message analyzing a domain name isolated from the second electronic message to determine a domain name trust output (Leddy, para[0063-0066,0332] parsing incoming messages and extracting components/features/elements…to detect generic fraud-related threats; multiple filters…to detect deceptive…domain names; trust filter assigns a trust score; whitelist/blacklist filter).	

As per claim 2, and similarly claim 12, Leddy discloses the computing system of claim 1, the one or more memories storing instructions that, when executed by the one or more processors, cause the computing system to: cause one or more mitigation actions to occur by analyzing the second message using a set of one or more mitigation rules (Leddy, para[1851,1871] security determination rule).

As per claim 3, and similarly claim 13, Leddy discloses the computing system of claim 2, the one or more memories storing instructions that, when executed by the one or more processors, cause the computing system to: generate, based on executing the set of rules, a notification (Leddy, para[0352,1023]).

As per claim 4, and similarly claim 14, Leddy discloses the computing system of claim 2, the one or more memories storing instructions that, when executed by the one or more processors, cause the computing system to: inject, based on executing the set of rules, information into the second message (Leddy, para[0669-0670]).

As per claim 5, and similarly claim 15, Leddy discloses the computing system of claim 2, the one or more memories storing instructions that, when executed by the one or more processors, cause the computing system to: store, based on executing the set of rules, identifying information in the second message in a blacklist database (Leddy, para[0603-0609,0820]).

As per claim 6. Leddy discloses the computing system of claim 1, the one or more memories storing instructions that, when executed by the one or more processors, cause the computing system to: train the machine learning model to perform a logistic regression (Leddy, para[1662-1663]).

As per claim 7, Leddy disclose the computing system of claim 1, the one or more memories storing instructions that, when executed by the one or more processors, cause the computing system to: normalize the first electronic message using a text normalization procedure (Leddy, para[0154,0158-0160]).

As per claim 9, Leddy discloses the method of claim 8, wherein analyzing the domain name isolated from the message to determine the domain name trust output includes querying one or both of (a) a public WHOIS server, and (b) a private WHOIS server (Leddy, para[0219])( see also Smith 20160191548 or Muddu 9516053).

As per claim 10, Leddy discloses the method of claim 8, wherein analyzing the domain name isolated from the message to determine the domain name trust output includes determining whether the domain name isolated from the message is a known value (Leddy, para[0219,0333]).

As per claim 11, Leddy discloses the method of claim 8, wherein analyzing the domain name isolated from the message to generate the domain name trust output includes determining a weighted score corresponding to a net domain name trust output (Leddy, para[0152-0172]).

As per claim 17, Leddy discloses the method of claim 16, wherein the electronic message is an email (Leddy, para[0062]).

As per claim 18, Leddy discloses the method of claim 16, wherein training the machine learning model to classify the message intent by analyzing the electronic message the personal message feature includes training the machine learning model to perform a logistic regression (Leddy, para[1662-1663]).

As per claim 19, Leddy discloses the method of claim 16, wherein training the machine learning model to classify the message intent by analyzing the electronic message the personal message feature includes normalizing the electronic message using a text normalization procedure (Leddy, para[0154,0241]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leddy and further in view of Bruckhaus et al (US Pat. No. 8417715 herein after “Bruckhaus”).

As per claim 20, Leddy does not disclose, however, Bruckhaus discloses the method of claim 16, wherein training the machine learning model to classify the message intent by analyzing the electronic message the personal message feature includes performing a grid search to determine one of a plurality of models that best fits the electronic message and the personal message feature (Bruckhaus, col 10 line 10-22).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate Bruckhaus’ teaching of a Platform Independent Plug-In Method and System for Data Mining and Analytics into Leddy’s teaching of a Scam Evaluation System because one of the ordinary skill in the art would have been motivated to identify the best model for performing the task. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571) 270-7167.  The examiner can normally be reached on Monday to Friday, 10am - 6:00pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448